Citation Nr: 1639114	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-22  482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.  As such, the Board has identified the issues on appeal as stated on the title page.  

The Board notes that the Veteran's claim for entitlement to service connection for residuals of a left elbow fracture was granted in a February 2014 rating decision of the Nashville RO.  Thus, this claim is no longer on appeal and the Board does not have jurisdiction at this time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2015).


FINDINGS OF FACT

1.  Since February 26, 2010, the Veteran's service connected posttraumatic stress disorder (PTSD) alone has prevented him from securing or following substantially gainful employment.

2.  In addition to the Veteran's PTSD, the Veteran has had additional service connected disabilities of diabetes mellitus with bilateral cataracts and erectile dysfunction, arteriosclerotic heart disease associated with diabetes mellitus, peripheral neuropathy of the left upper extremity associated with diabetes mellitus, peripheral neuropathy of the right upper extremity associated with diabetes mellitus, peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, tinnitus and bilateral hearing loss, rated as 70 percent disabling in combination since February 26, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU, based solely on PTSD, have been met from February 26, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

2.  The criteria for special monthly compensation at the housebound rate have been met, effective February 26, 2010.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a TDIU because he is prevented from securing or following substantially gainful employment due to his service-connected disabilities.  After reviewing the record, the Board concludes that although the Veteran has a variety of medical conditions which prohibit him from securing and maintaining substantially gainful employment, he has been precluded from securing and following substantially gainful employment by reason of his service-connected PTSD alone since February 26, 2010, the date his claim for TDIU was filed.  38 C.F.R. §§ 3.340, 3.341, 4.16.  As such, his claim for a TDIU will be granted.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341 (a); see also 38 C.F.R. § 4.19 (age may not be a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for posttraumatic stress disorder,  diabetes mellitus with bilateral cataracts and erectile dysfunction, arteriosclerotic heart disease associated with diabetes mellitus, peripheral neuropathy of the left upper extremity associated with diabetes mellitus, peripheral neuropathy of the right upper extremity associated with diabetes mellitus, peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, tinnitus and bilateral hearing loss, for a current combined schedular rating of 90 percent.

In February 2010 the Veteran submitted a VA Form 21-8940 in support of his application for a TDIU.  The Veteran reported that he completed four years of college and was last employed in sales for an insurance company in September 2005, but had to leave due to his PTSD, diabetes and heart condition.  The duties of his position required interacting with others, driving, walking and using a keyboard.

The Veteran underwent several VA examinations in connection with his claim, including a VA PTSD examination which was conducted in June 2010.  At the time of the examination, he reported experiencing depressive symptoms due to his PTSD that included daily insomnia resulting in 3 to 4 hours of sleep per night, daily sad mood, irritability, feelings of guilt, daily tiredness and lethargy that result in procrastination or not performing tasks, suicidal ideation once a month with no previous attempts or current intent, concentration and memory difficulties, and decreased motivation.  The examiner observed the Veteran to be restless, with a constricted affect, depressed mood and a short attention span.  The examiner noted that the Veteran's sleep impairment caused him to wake up tired and irritable and leave him with decreased energy for chores or work.  The examiner stated that the Veteran's memory and concentration deficits result in frequent failure to complete tasks at all, or in a timely fashion.

Resolving all doubt in the Veteran's favor, the Board finds, based on the above examination, that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone.  The Veteran has not participated in gainful employment since September 2005.  Given his work history, education, and the nature of his PTSD symptoms, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App., at 363.  It is unlikely that he would find a work environment that did not require concentration, memory, the ability to interact with others without becoming irritable, and the ability to finish tasks or complete them in a timely manner.  Specifically, the Board finds that the symptoms noted by the examiner due to the Veteran's PTSD, including daily depressive symptoms, daily insomnia, daily tiredness and lethargy resulting in procrastination or a failure to perform tasks, decreased energy for chores or work, suicidal ideation, daily concentration and memory difficulties and decreased motivation render him unemployable as of February 26, 2010, the date the claim was received.  The Board acknowledges that the VA examiner did not find that the Veteran's PTSD rendered him totally occupationally and socially disabled; however applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In light of the above, the Board finds that the evidence of record supports the grant of TDIU by reason of PTSD alone.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board has awarded the Veteran a TDIU based solely on his PTSD disability effective from February 26, 2010.  For SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran also has additional disabilities rated at 60 percent or higher during that time period (his service-connected diabetes mellitus with bilateral cataracts and erectile dysfunction, arteriosclerotic heart disease associated with diabetes mellitus, peripheral neuropathy of the left upper extremity associated with diabetes mellitus, peripheral neuropathy of the right upper extremity associated with diabetes mellitus, peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, tinnitus and bilateral hearing loss, which have been rated as 70 percent disabling since February 26, 2010.)  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective February 26, 2010.


ORDER

Entitlement to a TDIU based upon PTSD alone is granted, effective February 26, 2010, subject to controlling regulations governing the payment of monetary awards.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective February 26, 2010, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


